Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment 



Applicants’ response to the last Office Action, filed on Nov. 19 2020, has been entered  and made of record. 
In view of the Applicant amendments, the rejection under 35 USC §102 is expressly withdrawn. 
Reasons for Allowance

	The following is an examiner's statement of reasons for allowance: 
	Independent claims 7, 13 and 15 are allowable over the prior art of record. 
	Independent claims recite  the limitations of : estimating a capture time at which the input image was captured on a basis of both the image feature extracted by the image feature extraction unit and a repetitive structure which is used to perform interconversion between a variable selected from temporal features including a plurality of variables, the temporal features being extracted from capture times of a plurality of images captured at one or a plurality of locations and which are provided according to a plurality of different predetermined periods and components of image features extracted from the plurality of images, the repetitive structure being previously learned on a basis of correlations of periodic change between the components of the image features and the selected variable of each of the temporal features.
The combination of these features with other limitations as cited in the claim are neither disclosed nor suggested by the prior art of record. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGGE WU whose telephone number is (571)272-7429.  The examiner can normally be reached on flexible schedule Mon-Thur. every week.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dwayne Bost can be reached on (571)272-7023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JINGGE WU/Primary Examiner, Art Unit 2663